Exhibit 10.1




[AVON LETTERHEAD]
Private and Confidential
6th August 2018
Miguel Fernandez
RELOCATION ASSISTANCE
Dear Miguel:
This letter confirms the additional terms and conditions relating to your
permanent relocation to the United Kingdom (“Destination Country”) from Mexico
(“Departure Country”) in connection with your employment with Avon Cosmetics
Limited, a wholly owned subsidiary of Avon Products, Inc. (collectively for
purposes of this letter, “Avon”). This letter is an update to the relocation
letter dated 12 June 2017 that you previously received, and other than as set
forth below, the terms and conditions of that 12 June 2017 letter remain in
effect in accordance with its terms. In the case of any conflict between the
terms of the 12 June 2017 letter and this letter, the terms of this letter shall
prevail.


The items in this letter do not create a contract of employment, but simply seek
to confirm the conditions that pertain to your relocation to the Destination
Country. In the event of any change in circumstances, or additional matters not
known at this time, Avon reserves the right to make adjustments to this letter.


For the second year of your employment, the monthly housing allowance that you
will be eligible to receive will be £8,000. In addition, you will be eligible to
receive education assistance for your accompanying dependent children, Avon we
reimburse the actual cost of tuition. These allowances will be provided
consistent with Avon’s Permanent International Transfer Policy - Tier 1 (the
“Permanent Relocation Policy”), as amended from time to time, which includes
Avon’s coverage of associated Departure or Destination Country taxes on these
allowances. These allowances will both cease at the end of August 2019.


For the avoidance of doubt, all other terms of your contract of employment
remain unchanged and in effect.


Sincerely,


/s/ Susan Ormiston_____________        
Susan Ormiston
SVP, Chief Human Resources Officer        


ACKNOWLEDGEMENT AND ACCEPTANCE


I hereby agree to and accept the foregoing terms and conditions. I understand
that Avon’s policies are subject to amendment and change as deemed appropriate
by Avon.






_______________________    _____________    
Miguel Fernandez    Date





